Detailed Action
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
2.	The Amendment filed on 09/27/2022 has been entered. Claims 1-2, 4-7, 9-14, 16, and 18-19 have been amended. Claim 21 has been added. Claims 1-21 remain pending in the application. 

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

	(a)(1) the claimed invention was patented, described in a printed publication, or 	in public use, on sale or otherwise available to the public before the effective 	filing date of the claimed invention.
4.	Claims 1, 3-5, 13, 15-16, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li (WO 2019033344 A1).
Regarding claim 1, Li discloses a fingerprint sensor for a display device (e.g., Figs. 2-3 and 18; display device 100 including an optical fingerprint sensor 20), the fingerprint sensor (e.g., Figs. 4, 6-7, and 13-15; optical fingerprint sensor 20) comprising: 
a light sensor (sensor 24) including a plurality of sensor pixels (sensor pixels 22), each of the plurality of sensor pixels (sensor pixels 22) including a light sensing element (Figs. 13-15; photodiode 220) through which a sensing current flows according to the intensity of incident light (Figs. 13-15; photodiode 220 converts an optical signal into a current signal); and 
a light guide (light guide 28) disposed on the light sensor (sensor 24), 
wherein the light guide (light guide 28) comprises: 

    PNG
    media_image1.png
    440
    723
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    461
    697
    media_image2.png
    Greyscale

Annotated versions of Li’s Figs. 6 and 7
a first light blocking member (Fig. 6, first light blocking member 281a-1; Fig. 7, first light blocking member 283-1) having a plurality of first openings (first openings 282-1) overlapping a sensor pixel among the plurality of sensor pixels (Fig. 4, a plurality of first openings 282-1 overlapping a sensor pixel 22); 
a first light transmitting member (Fig. 6, first light transmitting member 281b-1; Fig. 7, first light transmitting member 284-1) disposed on the first light blocking member (Fig. 6, first light blocking member 281a-1; Fig. 7, first light blocking member 283-1); and 
a second light blocking member (Fig. 6, second light blocking member 281a-2; Fig. 7, second light blocking member 283-2) disposed on the first light transmitting member (Fig. 6, first light transmitting member 281b-1; Fig. 7, first light transmitting member 284-1) and having a plurality of second openings (second openings 282-2) overlapping the sensor pixel (Fig. 4, a plurality of second openings 282-2 overlapping a sensor pixel 22), and 
wherein the plurality of first openings overlap the plurality of second openings, respectively (e.g., Figs. 4, 6-7; first openings 282-1 overlapping second openings 282-2).

Regarding claim 3, Li (e.g., Figs. 4 and 6-7) discloses the fingerprint sensor of claim 1, wherein the light sensor comprises a light sensing layer (light sensing layer 22), the light guide comprises a light guide layer (light guide layer 28), the first light blocking member comprises a first light blocking layer (light blocking layer 281a-1 or light blocking layer 283-1), the first light transmitting member comprises a first light transmitting layer (light transmitting layer 281b-1 or light transmitting layer 284-1), and the second light blocking member comprises a second light blocking layer (light blocking layer 281a-2 or light blocking layer 283-2).

Regarding claim 4, Li (e.g., Figs. 4 and 6-7) discloses the fingerprint sensor of claim 3, further comprising: a second light transmitting layer (light transmitting layer 281b-2 or light transmitting layer 284-2) disposed on the second light blocking layer (light blocking layer 281a-2 or light blocking layer 283-2); and a third light blocking layer disposed (light blocking layer 281a-3 or light blocking layer 283-3) on the second light transmitting layer (light transmitting layer 281b-2 or light transmitting layer 284-2) and having a plurality of third openings (openings 282-3).

Regarding claim 5, Li (e.g., Figs. 4 and 6-7) discloses the fingerprint sensor of claim 4, wherein the plurality of third openings (openings 282-3) overlaps the plurality of first openings (openings 282-1) and the plurality of second openings (openings 282-2), respectively, and the plurality of third openings (openings 282-3) have a size substantially the same as that of the plurality of first openings (openings 282-1) and that of the plurality of second openings (openings 282-2).

Regarding claim 13, Li discloses a display device comprising: 
a display panel to display an image (e.g., Figs. 2-3 and 17-18; display device 100 including a display panel to display an image); and 
a fingerprint sensor (e.g., Figs. 4, 6-7, and 13-15; optical fingerprint sensor 20) comprising a plurality of sensor pixels (sensor pixels 22), each of the plurality of sensor pixels (sensor pixels 22) including a light sensor including a light sensing element (Figs. 13-15; photodiode 220) through which a sensing current flows according to the amount of light that passes through the display panel (Figs. 13-15; photodiode 220 converts an optical signal into a current signal) and a light guide (light guide 28) disposed on the light sensor (photodiode 220 of sensor pixel 22), 
wherein the light guide (light guide 28) comprises: 
a first light blocking member (Fig. 6, first light blocking member 281a-1; Fig. 7, first light blocking member 283-1) having a plurality of first openings (first openings 282-1) overlapping a sensor pixel among the plurality of sensor pixels (Fig. 4, a plurality of first openings 282-1 overlapping a sensor pixel 22); 
a first light transmitting member (Fig. 6, first light transmitting member 281b-1; Fig. 7, first light transmitting member 284-1) disposed on the first light blocking member (Fig. 6, first light blocking member 281a-1; Fig. 7, first light blocking member 283-1); and 
a second light blocking member (Fig. 6, second light blocking member 281a-2; Fig. 7, second light blocking member 283-2) disposed on the first light transmitting member (Fig. 6, first light transmitting member 281b-1; Fig. 7, first light transmitting member 284-1) and having a plurality of second openings (second openings 282-2) overlapping the sensor pixel (Fig. 4, a plurality of second openings 282-2 overlapping a sensor pixel 22), and 
wherein the plurality of first openings overlap the plurality of second openings, respectively (e.g., Figs. 4, 6-7; first openings 282-1 overlapping second openings 282-2).

Regarding claim 15, Li (e.g., Figs. 4 and 6-7) discloses the display device of claim 13, wherein the light sensor comprises a light sensing layer (light sensing layer 22), the light guide comprises a light guide layer (light guide layer 28), the first light blocking member comprises a first light blocking layer (light blocking layer 281a-1 or light blocking layer 283-1), the first light transmitting member comprises a first light transmitting layer (light transmitting layer 281b-1 or light transmitting layer 284-1), and the second light blocking member comprises a second light blocking layer (light blocking layer 281a-2 or light blocking layer 283-2).

Regarding claim 16, Li (e.g., Figs. 4 and 6-7) discloses the display device of claim 13, further comprising: a second light transmitting layer (light transmitting layer 281b-2 or light transmitting layer 284-2) disposed on the second light blocking layer (light blocking layer 281a-2 or light blocking layer 283-2); and a third light blocking layer (light blocking layer 281a-3 or light blocking layer 283-3) disposed on the second light transmitting layer (light transmitting layer 281b-2 or light transmitting layer 284-2) and having a plurality of third openings (openings 282-3) overlapping the sensor pixel (Fig. 4, a plurality of third openings 282-2 overlapping a sensor pixel 22), and wherein the plurality of first openings (openings 282-1) overlap the plurality of second openings (openings 282-2) and the plurality of third openings (openings 282-3), respectively.

Regarding claim 18, Li discloses a method of manufacturing a fingerprint sensor (e.g., Figs. 4, 6-9, and 13-15; optical fingerprint sensor 20), the method comprising the steps of: 
forming a light sensing layer (sensor 24) comprising a plurality of sensor pixels (sensor pixels 22), each of the plurality of sensor pixels (sensor pixels 22) including a light sensing element (Figs. 13-15; photodiode 220) through which a sensing current flows according to the intensity of incident light (Figs. 13-15; photodiode 220 converts an optical signal into a current signal); 
forming a first light blocking layer (Fig. 6, first light blocking layer 281a-1; Fig. 7, first light blocking layer 283-1) having a plurality of first openings (first openings 282-1) on the light sensing layer (sensor 24), and the plurality of first openings overlapping a sensor pixel among the plurality of sensor pixels (Fig. 4, a plurality of first openings 282-1 overlapping a sensor pixel 22); 
forming a first light transmitting layer (Fig. 6, first light transmitting layer 281b-1; Fig. 7, first light transmitting layer 284-1) on the first light blocking layer (Fig. 6, first light blocking layer 281a-1; Fig. 7, first light blocking layer 283-1); and 
forming a second light blocking layer (Fig. 6, second light blocking layer 281a-2; Fig. 7, second light blocking layer 283-2) having a plurality of second openings (second openings 282-2) on the first light transmitting layer (Fig. 6, first light transmitting layerr 281b-1; Fig. 7, first light transmitting layer 284-1), the plurality of second openings overlapping the sensor pixel (Fig. 4, a plurality of second openings 282-2 overlapping a sensor pixel 22), and the plurality of second openings (second openings 282-2) overlapping the first opening (first openings 282-1), respectively, and 
wherein at least one of the first and second light blocking layers (Fig. 6, first and second light blocking layers 281a-1 and 281a-2; Fig. 7, first and second light blocking layers 283-1 and 283-2) is formed from a metallic material (page 7, lines 26-29).

5.	Claims 1-7 and 13-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chung (US 20180293452 A1).
Regarding claim 1, Chung discloses a fingerprint sensor for a display device ([0038] and [0040]; display device including a fingerprint sensor), the fingerprint sensor comprising: 
a light sensor including a plurality of sensor pixels, each of the plurality of sensor pixels including a light sensing element through which a sensing current flows according to the intensity of incident light ([0041]; optical sensor 21 is a CCD or COMS sensor. CCD or CMOS sensor comprises light sensing elements 210 that convert a received optical signal into a current signal, each light sensing element 210 corresponding to a sensor pixel); and 
a light guide (light guide 22) disposed on the light sensor (sensor 21), 
wherein the light guide (light guide 22) comprises:
a first light blocking member (first light shielding member 22a) having a plurality of first openings (first openings 220) overlapping a sensor pixel among the plurality of sensor pixels (Fig. 5; at least two first openings 220 fully overlap a sensor pixel 210); 
a first light transmitting member (first light transmitting member 22b) disposed on the first light blocking member (first light shielding member 22a); and 
a second light blocking member (second light shielding member 22a) disposed on the first light transmitting member (first light transmitting member 22b) and having a plurality of second openings (second openings 220) overlapping the sensor pixel (Fig. 5; at least two second openings 220 fully overlap the sensor pixel 210), and 
wherein the plurality of first openings (second openings 220) overlap the plurality of second openings, respectively (first openings 220).

Regarding claim 2, Chung discloses the fingerprint sensor of claim 1, wherein a second opening among the plurality of second openings has a size smaller or larger than that of a first opening among the plurality of first openings (e.g., Fig. 8, 220-2>220-3; Fig. 9, 220-2<220-3).

Regarding claim 3, Chung discloses the fingerprint sensor of claim 1, wherein the light sensor comprises a light sensing layer (light sensor layer 21), the light guide comprises a light guide layer (light guide layer 22), the first light blocking member comprises a first light blocking layer (first light shielding member 22a), the first light transmitting member comprises a first light transmitting layer (first light transmitting layer 22b), and the second light blocking member comprises a second light blocking layer (second light shielding member 22a).

Regarding claim 4, Chung discloses the fingerprint sensor of claim 3, further comprising: 
a second light transmitting layer (second light transmitting layer 22b) disposed on the second light blocking layer (second light blocking layer 22a); and 
a third light blocking layer (third light shielding member 22a) disposed on the second light transmitting layer (second light blocking layer 22a) and having a plurality of third opening (opening 220).

Regarding claim 5, Chung discloses the fingerprint sensor of claim 4, wherein the plurality of third openings overlaps the plurality of first openings and the plurality of second openings, respectively, and the plurality of third openings have a size substantially the same as that of the plurality of first openings and that of the plurality of second openings (e.g., Fig. 7; the third 220 opening has a size substantially the same as that of the first opening 220 and that of the second opening 220).

Regarding claim 6, Chung discloses the fingerprint sensor of claim 4, wherein the plurality of third openings (Fig. 8; opening 220-1) overlaps the plurality of first openings (Fig. 8; opening 220-3) and the plurality of second openings (Fig. 8; opening 220-2), respectively, and the plurality of third openings have a size larger than that of the plurality of second openings, and the size of the plurality of second openings is larger than the size of the plurality of first openings (Fig. 8; 220-1>220-2>220-3).

Regarding claim 7, Chung discloses the fingerprint sensor of claim 4, wherein the plurality of third opening (Fig. 8; opening 220-1) overlaps the plurality of first opening (Fig. 8; opening 220-3) and the plurality of second opening (Fig. 8; opening 220-2), respectively, and the size of the plurality of third openings is smaller than the size of the plurality of second openings, and the size of the plurality of second openings is smaller than the size of the plurality of first openings (Fig. 9; 220-1<220-2<220-3).

Regarding claim 13, Chung discloses a display device comprising: 
a display panel to display an image (display panel 23; [0038] and [0040], Fig. 11); and 
a fingerprint sensor (e.g., Figs. 7-9 and 11; fingerprint sensor) comprising a plurality of sensor pixels, each of the plurality of sensor pixels including a light sensor including a light sensing element through which a sensing current flows according to the amount of light that passes through the display panel ([0041]; optical sensor 21 is a CCD or COMS sensor. CCD or CMOS sensor comprises light sensing elements 210 that convert a received optical signal into a current signal, each light sensing element 210 corresponding to a sensor pixel) and a light guide (light guide 22) disposed on the light sensor (light sensing element 210), 
wherein the light guide (light guide 22) comprises: 
a first light blocking member (first light shielding member 22a) having a plurality of first openings (first openings 220) overlapping a sensor pixel among the plurality of sensor pixels (Fig. 5; at least two first openings 220 fully overlap a sensor pixel 210); 
a first light transmitting member (first light transmitting member 22b) disposed on the first light blocking member (first light shielding member 22a); and 
a second light blocking member (second light shielding member 22a) disposed on the first light transmitting member (first light transmitting member 22b) and having a plurality of second openings (second openings 220) overlapping the sensor pixel (Fig. 5; at least two second openings 220 fully overlap the sensor pixel 210), and 
wherein the plurality of first openings (second openings 220) overlap the plurality of second openings (first openings 220), respectively.

Regarding claim 14, Chung discloses the display device of claim 13, wherein the plurality of second openings have a size smaller or larger than that of the plurality of first openings (e.g., Fig. 8, 220-2>220-3; Fig. 9, 220-2<220-3).

Regarding claim 15, Chung discloses the display device of claim 13, wherein the light sensor comprises a light sensing layer (light sensor layer 21), the light guide comprises a light guide layer (light guide layer 22), the first light blocking member comprises a first light blocking layer (first light shielding member 22a), the first light transmitting member comprises a first light transmitting layer (first light transmitting layer 22b), and the second light blocking member comprises a second light blocking layer (second light shielding member 22a).

Regarding claim 16, Chung discloses the display device of claim 13, further comprising: a second light transmitting layer (second light transmitting layer 22b) disposed on the second light blocking layer (second light blocking layer 22a); and a third light blocking layer (third light shielding member 22a) disposed on the second light transmitting layer (second light blocking layer 22a) and having a plurality of third openings overlapping the sensor pixel (Fig. 5; at least two third openings 220 fully overlap the sensor pixel 210), and wherein the plurality of first openings (first openings 220) overlap the plurality of second openings (second openings 220) and the plurality of third openings (third openings 220), respectively.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
	A patent for a claimed invention may not be obtained, notwithstanding that 	the claimed invention is not identically disclosed as set forth in section 102 	of this title, if the differences between the claimed invention and the prior 	art are such that the claimed invention as a whole would have been 	obvious before the effective filing date of the claimed invention to a person 	having ordinary skill in the art to which the claimed invention pertains.  	Patentability shall not be negated by the manner in which the invention 	was made.
7.	Claims 8-12 are rejected under 35 U.S.C. 103 as unpatentable over Chung (US 20180293452 A1; hereinafter referred to as Chung’s 352) in view of Chung (US 20180270403 A1; hereinafter referred to as Chung’s 403).
Regarding claim 8, Chung’s 352 discloses the fingerprint sensor of claim 4, but does not disclose wherein the first light transmitting layer has a thickness greater than that of the second light transmitting layer. However, Chung’s 403 (e.g., Figs. 1 and 4-8) discloses a fingerprint sensor similar to that disclosed by Chung’s 352, wherein the first light transmitting layer has a thickness greater than that of the second light transmitting layer (e.g., Figs. 1 and 5; D’’>D’).  Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Chung’s 403 to the fingerprint sensor of Chung’s 352. The combination/motivation would be to provide an alternative design choice of a light shielding structure for a fingerprint sensor.

Regarding claim 9, Chung’s 352 discloses a fingerprint sensor for a display device ([0038] and [0040]; display device including a fingerprint sensor), the fingerprint sensor comprising: 
a light sensor including a plurality of sensor pixels, each of the plurality of sensor pixels including a light sensing element through which a sensing current flows according to the intensity of incident light ([0041]; optical sensor 21 is a CCD or COMS sensor. CCD or CMOS sensor comprises light sensing elements 210 that convert a received optical signal into a current signal, each light sensing element 210 corresponding to a sensor pixel); and 
a light guide (light guide 22) disposed on the light sensor (sensor 21), 
wherein the light guide (light guide 22) comprises: 
a first light blocking member (first light shielding member 22a) having a plurality of first openings (first openings 220) overlapping a sensor pixel among the plurality of sensor pixels (Fig. 5; at least two first openings 220 fully overlap a sensor pixel 210); 
a first light transmitting member (first light transmitting member 22b) disposed on the first light blocking member (first light shielding member 22a); 
a second light blocking member (second light shielding member 22a) disposed on the first light transmitting member (first light transmitting member 22b) and having a plurality of second openings (second openings 220) overlapping the sensor pixel (Fig. 5; at least two second openings 220 fully overlap the sensor pixel 210); 
a second light transmitting member (second light transmitting member 22b) disposed on the second light blocking member (second light shielding member 22a); and 
a third light blocking member (third light shielding member 22a) disposed on the second light transmitting member (second light blocking layer 22a) and having a plurality of third openings (third openings 220) overlapping the sensor pixel (Fig. 5; at least two third openings 220 fully overlap a sensor pixel 210), and 
wherein the plurality of first openings (first openings 220) overlap the plurality of second openings (second openings 220) and the plurality of third openings (third openings 220), respectively.

Chung’s 352 does not disclose wherein the first light transmitting member has a thickness greater than that of the second light transmitting member. However, Chung’s 403 (e.g., Figs. 1 and 4-8) discloses a fingerprint sensor similar to that disclosed by Chung’s 352, wherein the first light transmitting member has a thickness greater than that of the second light transmitting member (e.g., Figs. 1 and 5; D’’>D’).  Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Chung’s 403 to the fingerprint sensor of Chung’s 352. The combination/motivation would be to provide an alternative design choice of a light shielding structure for a fingerprint sensor.

Regarding claim 10, Chung’s 352 in view of Chung’s 403 discloses the fingerprint sensor of claim 9, Chung’s 352 discloses wherein the plurality of third openings have a size substantially the same as that of the plurality of first openings and that of the plurality of second openings (e.g., Fig. 7; the third 220 opening has a size substantially the same as that of the first opening 220 and that of the second opening 220).

Regarding claim 11, Chung’s 352 in view of Chung’s 403 discloses the fingerprint sensor of claim 9, Chung’s 352 discloses wherein the plurality of third openings have a size larger than that of the plurality of second openings, and the plurality of second openings have a size larger than that of the plurality of first openings (Fig. 8; 220-1>220-2>220-3).

Regarding claim 12, Chung’s 352 in view of Chung’s 403 discloses the fingerprint sensor of claim 9, Chung’s 352 discloses wherein the size of the plurality of third openings is smaller than that of the plurality of second openings, and the plurality of second openings has a size smaller than that of the plurality of first openings (Fig. 9; 220-1<220-2<220-3).

8.	Claim 17 is rejected under 35 U.S.C. 103 as unpatentable over Chung (US 20180293452 A1; hereinafter referred to as Chung’s 352) in view of Chung (US 20180270403 A1; hereinafter referred to as Chung’s 403) and further in view of Lao (US 20200303441 A1).
Regarding claim 17, Chung’s 352 discloses the display device of claim 13, but does not disclose wherein the first light transmitting layer a thickness greater than that of the second light transmitting layer. However, Chung’s 403 (e.g., Figs. 1 and 4-8) discloses a fingerprint sensor similar to that disclosed by Chung’s 352, wherein the first light transmitting layer has a thickness greater than that of the second light transmitting layer (e.g., Figs. 1 and 5; D’’>D’).  Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Chung’s 403 to the fingerprint sensor of Chung’s 352. The combination/motivation would be to provide an alternative design choice of a light shielding structure for a fingerprint sensor. Chung’s 352 and Chung’s 403 do not disclose and at least one of the first, second and third light blocking layers is metallic. However, Lao (Figs. 1-5) discloses a fingerprint sensor similar to that disclosed by Chung, comprising a first light blocking member 204 having a first opening, a second light blocking member 214-1 having a second opening, and a third light blocking member 214-2 having a third opening; at least one of the first, second and third light blocking layers is metallic ([0053] and [0048]; metallic materials such as copper and silver). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Lao to the light shielding structures of Chung’s 352 and Chung’s 403, which would effectively simplify the manufacturing process (Lao, [0048]).

9.	Claim 19 is rejected under 35 U.S.C. 103 as unpatentable over Li (WO 2019033344 A1) in view of Chung (US 20180293452 A1).
Regarding claim 19, Li (e.g., Figs. 4 and 6-9) discloses the method of claim 18, further comprising the steps of: forming a second light transmitting layer (light transmitting layer 281b-2 or light transmitting layer 284-2) disposed on the second light blocking layer (light blocking layer 281a-2 or light blocking layer 283-2); and forming a third light blocking layer (light blocking layer 281a-3 or light blocking layer 283-3) having a plurality of third openings (openings 282-3) on the second light transmitting layer (light transmitting layer 281b-2 or light transmitting layer 284-2), and the plurality of third openings overlapping the sensor pixel (Fig. 4, a plurality of third openings 282-3 overlapping a sensor pixel 22), wherein the third plurality of opening (openings 282-3) overlaps the plurality of first openings (openings 282-1) and the plurality of second openings (openings 282-2), respectively. Li does not disclose the plurality of third openings have a size different from that of the plurality of first openings and from that of the plurality of second openings. However, Chung (e.g., Fig. 5) discloses a method of manufacturing a fingerprint sensor similar to that disclosed by Li, wherein the plurality of third openings have a size different from that of the plurality of first openings and from that of the plurality of second openings (e.g., Fig. 8, 220-2>220-3; Fig. 9, 220-2<220-3). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Chung to the fingerprint sensor of Li or incorporate the teaching of Li to the fingerprint sensor of Chung. The combination/motivation would be to provide an alternative design choice of a light shielding structure for a fingerprint sensor.

10.	Claim 20 is rejected under 35 U.S.C. 103 as unpatentable over Li (WO 2019033344 A1) in view of Chung (US 20180293452 A1; hereinafter referred to as Chung’s 352) and further in view of Chung (US 20180270403 A1; hereinafter referred to as Chung’s 403).
Regarding claim 20, Li in view of Chung’s 352 discloses the method of claim 18, but does not disclose wherein the first light transmitting layer has a thickness greater than that of the second light transmitting layer. However, Chung’s 403 (e.g., Figs. 1 and 4-8) discloses a fingerprint sensor similar to that disclosed by Chung’s 352, wherein the first light transmitting layer has a thickness greater than that of the second light transmitting layer (e.g., Figs. 1 and 5; D’’>D’).  Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Chung’s 403 to the fingerprint sensor of Li in view of Chung’s 352. The combination/motivation would be to provide an alternative design choice of a light shielding structure for a fingerprint sensor.

11.	Claim 21 is rejected under 35 U.S.C. 103 as unpatentable over Li (WO 2019033344 A1) in view of Hai (US 20210409581 A1).
Regarding claim 21, Li (e.g., Figs. 4, 6-7, and 13-15) discloses the fingerprint sensor of claim 1, wherein each of the plurality of sensor pixels (sensor pixels 22) further comprises a transistor (Figs. 14-15; TFT) connecting the light sensing element (Figs. 14-15; photodiode 220), and wherein a first opening (opening 282-1) among the plurality of first openings (openings 282-1) and a second opening (opening 282-2) among the plurality of second openings (openings 282-2) overlap the light sensing element (photodiode 220 of sensor pixel 22). Li doe not disclose wherein another first opening among the plurality of first openings and another second opening among the plurality of second openings overlap the transistor. However, Hai (e.g., Figs. 2-4 and 9) discloses a fingerprint sensor similar to that disclosed by Li, wherein each of the plurality of sensor pixels (e.g., Fig. 4B) further comprises a transistor (e.g., Fig. 4B; transistor 4201) connecting the light sensing element (e.g., Fig. 4B; photodiode 4202), and wherein a first opening (opening 4120) among the plurality of first openings (openings 4120) and a second opening (opening 4110) among the plurality of second openings (openings 4110) overlap the light sensing element (photodiode 4202), wherein another first opening (opening 4120) among the plurality of first openings (openings 4120) and another second opening (opening 4110) among the plurality of second openings (openings 4110) overlap the transistor (transistor 4201). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Hai to the fingerprint sensor of Li. The combination/motivation would be to provide a light shielding structure for a fingerprint sensor.

Response to Arguments
12.	Applicant’s arguments have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. In view of amendments, the references of Li (WO 2019033344 A1), Chung (US 20180293452 A1; Fig. 5), and Hai (US 20210409581 A1) have been used for new ground rejection.  

Conclusion	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Inquiry
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUZHEN SHEN whose telephone number is (571)272-1407.  The examiner can normally be reached on Monday-Thursday 8:30am-5:00pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/YUZHEN SHEN/Primary Examiner, Art Unit 2691